158 S.W.3d 438 (2004)
Ex Parte Alberto VALDEZ, Applicant.
No. AP75039.
Court of Criminal Appeals of Texas.
November 10, 2004.
Rehearing Denied January 12, 2005.
Jeffrey S. Levinger, Dallas, for Appellant. Douglas K. Norman, Assistant District Attorney, Corpus Christi, Matthew Paul, State's Attorney, Austin, for State.

OPINION
PER CURIAM.
In his subsequent application for a writ of habeas corpus, applicant claimed that he is mentally retarded. We determined that applicant had met the requirements of Code of Criminal Procedure Article 11.071, § 5, and we remanded to the trial court for findings of fact and conclusions of law. The trial court held an evidentiary hearing and found that applicant is mentally retarded. The record supports the trial court's findings. Ex parte Briseno, 135 S.W.3d 1 (Tex.Crim.App.2004). Accordingly, we grant relief. We reform applicant's sentence to life imprisonment in the Texas Department of Criminal Justice Correctional Institutions Division.